DETAILED ACTION
Claims 1-10 are pending.  
The objection to claim 4 is withdrawn following amendment.
The rejection of claim 8 due to the phrase ‘a serious failure’ is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2018-142091, filed on 7/30/2018. 
Response to Arguments
Applicant’s arguments, filed 1/26/22, have been fully considered but are not persuasive.
Applicant argues that ‘since the method claims 1 to 9 of the instant application
are amended to remove the term "a step of' as shown in the attached, these claims should not be
interpreted as MPF claims’ and that ‘the applicant assets, even that, if these claims are interpreted as MPF claims, the acts for implementing the functions of the elements of process specified in these method claims are described in the specification of the instant application’ (page 7).  Applicant further provides citations to the specific acts (pages 8-10).
It is respectfully submitted that the above argument is moot because, as noted below, interpretation of specific claims elements is not based on the use of the word ‘step’.  Instances in 
Applicant argues that ‘it is clear for a person skilled in the art who read the specification of the instant application that the operation assistance device 200 including the configurations of each of the above units is operated by use of a computer’ (page 11) based on MPEP 2181 that cites Dossel, 115 F.3d at 946-47, 42 USPQ2d at 1885 ("Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer”) and because the instant application describes storage units and the use of various signals (pages 12-15).
It is respectfully submitted that the instant application is not analogous to the Dossel case cited in MPEP 2181.  The patent issued to Dossel et al., U.S. Patent No. 5885215, describes that ‘The analog measuring signals supplied by the individual measuring channels and representing the variation in time of the radial component of the magnetic flux density are applied to an analog-to-digital converter device 7 in which they are converted into a respective series of digital data words (FIG. 2). These data words are stored in a memory 8 [a digital memory], after multiple repetition of the measurement and formation of the mean value which may be necessary for the measurement of the comparatively weak evoked fields in order to improve the signal-to-noise ratio (the control unit required for controlling the measuring channels and the units 7 and 8 has 
Applicant argues, regarding the rejection under 35 U.S.C. § 101, that ‘the claimed invention integrates any alleged judicial exception into a practical application by reflecting an improvement in the technical field of a response support system that supports improvement of the response that an operator can take …Applicant believes the current claims to be patent eligible, because of improving the existing technological process’ (page 15).
It is respectfully submitted that an improvement in the judicial exception itself is not considered an improvement in technology, see MPEP 2106.05(a).  Further, as indicated below, the claims merely recited generic means for performing the exception rather than some specific technology.   
Applicant argues that the cited art does not teach that various steps are performed ‘after detecting
issuance of the alert or the sign of issuance of the alert’ (pages 16-17).

For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims, including an alert history storage unit, an operation history storage unit [claims 1 and 10], a detecting unit, an issuance history extracting unit, an operational action extracting unit, a verifying unit, a detecting unit [claim 10] are interpreted under 35 U.S.C. 112(f).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims recite an alert history storage unit, an operation history storage unit [claims 1 and 10], a detecting unit, an issuance history extracting unit, an operational action extracting unit, a verifying unit, a detecting unit [claim 10] that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed to perform these functions; see MPEP 2181.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations ‘an alert history storage unit’, ‘an operation history storage unit’ [claims 1 and 10], ‘a detecting unit’, ‘an issuance history extracting unit’, ‘an operational action extracting unit’, ‘a verifying unit’, ‘a detecting unit’ [claim 10] 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed to perform these functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the 
Claim 1 recites an operation assistance method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
detecting issuance of the alert or a sign of issuance of the alert; 
extracting, from an alert history storage unit storing an alert issuance history of the facility, an issuance history of a same type of alert as the alert of which the issuance or the sign of issuance has been detected; 
after detecting issuance of the alert or the sign of issuance of the alert, extracting, from an operation history storage unit storing an operation history of the facility, an operational action after issuance of the same type of alert; 
extracting, from an operational data storage unit storing information indicating an operational state of the facility, information indicating the operational state after the operational action, and verifying an influence of the operational action on the operational state; and 
presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and the verified influence, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving deciding if an alert is issued, determining from a database actions taken for similar alerts and if they were effective and determining a recommended action for the current alert that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).  Note that generally 
This judicial exception is not integrated into a practical application because the additional elements, i.e. extracting data from a database (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and presenting a recommendation (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, extracting data from a database (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), and presenting a recommendation (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 recites that multiple alerts are considered together with their time of issuance, i.e. merely duplicating the abstract and extracting/evaluating abstract timing data. Thus this claim recites an abstract idea.
Claim 3 recites obtaining a sign detection criterion for detecting the sign based on data, i.e. mere data gathering (MPEP 2106.05 I A). Thus this claim recites an abstract idea.

Claim 5 recites ‘modifying the issuance criterion or a sign detection criterion’ based on data, i.e. merely processing abstract data, which may be performed mentally or with pen and paper.  Thus this claim recites an abstract idea.
Claim 6 recites a plurality of recommended operational actions and determining an order in which the recommended operational actions are presented (mental process). Thus this claim recites an abstract idea.
Claim 7 recites storing an execution history (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g)) and setting the priority of the recommended operational actions (mental process).  Thus this claim recites an abstract idea.
Claim 8 recites setting the priority of the recommended operational action for avoiding a failure that may cause a trip of the facility to be higher (mental process).  Thus this claim recites an abstract idea.
Claim 9 recites presenting the recommended operational action (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).   Thus this claim recites an abstract idea.
Claim 10 recites an operation assistance system, i.e. a machine, which is a statutory category of invention.  The claim recites similar limitations to the method of claim 1 and is rejected under 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of Sugihara et al. Japanese Patent Publication JPH08278814 (hereinafter Sugihara), published 10/22/1996 and previously provided by Applicant, in view of Kamijo U.S. Patent Publication No. 20160085235 (hereinafter Kamijo).
Regarding claim 1, Sugihara teaches an operation assistance method for presenting a recommended operational action in response to an alert issued when an issuance criterion is satisfied in a facility [0005-0007 — a plant (facility) monitoring system; 0051-0060 — a method for displaying process change operation to an operator such that the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again, the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation and the process value at that time. It is also possible to display the change on the screen of the display 20 and guide the operator], comprising: 
detecting issuance of the alert or a sign of issuance of the alert [0040 — various sensors together with the plant information processing unit 14 detect various events related to the state of the plant, for example, an abnormality of each part of the plant, a failure of each part of the plant, and an event occurrence of an alarm set from the state of each part of the plant]; 
extracting, from an alert history storage unit storing an alert issuance history of the facility, an issuance history of a same alert as the alert of which the issuance or the sign of issuance has been detected [0051 — information on the operation of the operator performed within a set time… from the time when the alarm is generated, for example, the valve opening/closing operation and 
extracting, from an operation history storage unit storing an operation history of the facility, an operational action after issuance of the same alert [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case]; 
after detecting issuance of the alert or the sign of issuance of the alert [0051 — information on the operation of the operator performed within a set time… from the time when the alarm is generated (i.e. the alarm/alert is generated first to initiate this process)... It can also be recorded in the database 16 as information.  If the information related to such a response operation is recorded in the database 16, when the same alarm occurs again, the past response operation can be displaced on the display 20; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated (i.e. the alarm/alert is generated first to initiate this process)… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case],
extracting, from an operational data storage unit storing information indicating an operational state of the facility, information indicating the operational state after the operational action, and 
presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and the verified influence [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case…. the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again, the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation and the process value at that time. It is also possible to display the change on the screen of the display 20 and guide the operator.].
But Sugihara fails to clearly specify a same type of alert.
However, Kamijo teaches extracting an issuance history of a same type of alert and presenting the recommended operational action in response to the alert [0034 —  When an alarm is raised in the numerical control device 100, the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history 160. At the time of extracting the alarm corrective measure operation history information, the alarm corrective measure operation history information that has the information on the same or similar alarm is extracted on the basis of, for example, the type of the alarm that has occurred; 0039 , Figs. 1-2— Step SA06 to step SA10 illustrate the process of extracting the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160 and presenting the extracted information to the operator when the same type of alarm is raised next time].
Sugihara and Kamijo are analogous art.  They relate to control systems that provide alerts, particularly systems that provide operator assistance.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by Sugihara, by incorporating the above limitations, as taught by Kamijo.  
One of ordinary skill in the art would have been motivated to do this modification so that an operator can cope with a similar alarm without referring to an instruction manual or the like and so that the downtime attributable to the occurrence of an alarm can be reduced, as taught by Kamijo [0013-0015].
Regarding claim 2, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches the alert of which the issuance or the sign of issuance has been detected includes a plurality of different alerts [0040 — various sensors together with the plant information processing unit 14 detect various events related to the state of the plant, for example, 
when extracting the issuance history, extracting an issuance history of a same alert as each of the plurality of different alerts, when extracting the operational action, includes extracting an operational action after issuance of the same alert for each of the plurality of different alerts [0051 — information on the operation of the operator performed within a set time… from the time when the alarm is generated, for example, the valve opening/closing operation and the pump starting operation are related to the alarm response operation.  It can also be recorded in the database 16 as information.  If the information related to such a response operation is recorded in the database 16, when the same alarm occurs again, the past response operation can be displaced on the display 20 by simply searching the data in the database 16 based on the information related to this alarm], 
when verifying the influence, verifying step includes verifying an influence of each operational action on the operational state [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case (verifying)], and 

Further, Kamijo teaches extracting an issuance history of a same type of alert and presenting the recommended operational action in response to the alert [0034 —  When an alarm is raised in the numerical control device 100, the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160. At the time of extracting the alarm corrective measure operation 06 to step SA10 illustrate the process of extracting the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160 and presenting the extracted information to the operator when the same type of alarm is raised next time].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by Sugihara, by incorporating the above limitations, as taught by Kamijo.  
One of ordinary skill in the art would have been motivated to do this modification so that an operator can cope with a similar alarm without referring to an instruction manual or the like and so that the downtime attributable to the occurrence of an alarm can be reduced, as taught by Kamijo [0013-0015].
Regarding claim 3, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches obtaining a sign detection criterion for detecting the sign, based on the alert issuance history stored in the alert history storage unit and information before issuance of the alert among the information stored in the operational data storage unit [0046-0048 — plant information processing unit 14 inputs signals from various sensor via the plant information input unit 10 to monitor the state of the plant, and as the state of the plant changes, a plurality of signals are set within a set time, for example, 10 minutes.  When the alarms are generated, information on the correlation of each alarm is recorded in the database 16 in which these alarms 
Regarding claim 9, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches that when presenting recommended operational action, presenting the recommended operational action only in response to the alert that has been previously selected [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case…. the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again (previously selected), the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation and the process value at that time. It is also possible to display the change on the screen of the display 20 and guide the operator].  
Regarding claim 10, Sugihara teaches an operation assistance system for presenting a recommended operational action in response to an alert issued when an issuance criterion is 
a detecting unit for detecting issuance of the alert or a sign of issuance of the alert [0008-0024 — event recording means that records each event detected, etc.; 0040 — various sensors together with the plant information processing unit 14 detect various events related to the state of the plant, for example, an abnormality of each part of the plant, a failure of each part of the plant, and an event occurrence of an alarm set from the state of each part of the plant]; 
an alert history storage unit storing an alert issuance history of the facility [0008-0024 — event recording means that records each event detected, etc.; 0051 — information on the operation of the operator performed within a set time… from the time when the alarm is generated, for example, the valve opening/closing operation and the pump starting operation are related to the alarm response operation.  It can also be recorded in the database 16 as information.  If the information related to such a response operation is recorded in the database 16, when the same alarm occurs again, the past response operation can be displaced on the display 20 by simply searching the data in the database 16 based on the information related to this alarm]; 
an issuance history extracting unit for extracting, from the alert history storage unit, an issuance history of a same alert as the alert of which the issuance or the sign of issuance has been detected 
an operation history storage unit storing an operation history of the facility [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case]; 
an operational action extracting unit for extracting, from the operation history storage unit, an operational action after issuance of the same alert [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case]; 
an operational data storage unit storing information indicating an operational state of the facility; after detecting issuance of the alert or the sign of issuance of the alert by the detecting unit [0051 
a presenting unit for presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and the verified influence [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case…. the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again, the plant information 
But Sugihara fails to clearly specify a same type of alert.
However, Kamijo teaches extracting an issuance history of a same type of alert and presenting the recommended operational action in response to the alert [0034 —  When an alarm is raised in the numerical control device 100, the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160. At the time of extracting the alarm corrective measure operation history information, the alarm corrective measure operation history information that has the information on the same or similar alarm is extracted on the basis of, for example, the type of the alarm that has occurred; 0039 , Figs. 1-2— Step SA06 to step SA10 illustrate the process of extracting the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160 and presenting the extracted information to the operator when the same type of alarm is raised next time].
Sugihara and Kamijo are analogous art.  They relate to control systems that provide alerts, particularly systems that provide operator assistance.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by Sugihara, by incorporating the above limitations, as taught by Kamijo.  
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugihara and Kamijo in view of Salah et al. ‘A model-based survey of alert correlation techniques’ Computer Networks 57 (2013) 1289–1317 (hereinafter Salah).
Regarding claim 4, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches performing at least one of: 
extraction of a history of a second alert issued at a same time as a first alert that has been issued in past from the issuance history stored in the alert history storage unit [0046-0048 — plant information processing unit 14 inputs signals from various sensor via the plant information input unit 10 to monitor the state of the plant, and as the state of the plant changes, a plurality of signals are set within a set time, for example, 10 minutes.  When the alarms are generated, information on the correlation of each alarm is recorded in the database 16 in which these alarms are related to each other, that is an alarm having a correlation]; extraction of the operational action at the same time from the operation history stored in the operation history storage unit; or extraction of information indicating the operational state after the operational action from the operational data storage unit and verification an influence of the operational action on the operational state.

However, Salah teaches determining validity of issuance of the first alert in response to issuance of the first alert, based on a result obtained by performing the at least one [page 1290 — Alert (alarm) correlation (between multiple alarms) helps security experts to verify the validity of those alerts (alarms)].
Sugihara, Kamijo and Salah are analogous art.  They relate to control systems that provide alerts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by the combination of Sugihara and Kamijo, by incorporating the above limitations, as taught by Salah.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide alarm validation, as taught by Salah [page 1290].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugihara and Kamijo in view of Bump et al. U.S. Patent Publication No. 20170084167 (hereinafter Bump).
Regarding claim 6, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.

However, Bump teaches that a recommended operational action includes a plurality of recommended operational actions, and the operation assistance method further comprises determining an order in which the recommended operational actions are presented, according to priority of the plurality of recommended operational actions [0019-0020 —  The diagnostic contextualization component 115 also generates an alert resolution status in part based on determining whether data related to an actionable output (i.e., planned asset maintenance) exists for the asset 112. The alert resolution status comprises data that allows for the contextualized alert to be presented as a prioritized list, such as a list displayed to a maintenance supervisor as part of a dashboard; 0032, 0038 — the alert triage component 192 provides contextualized alerts as a prioritized list, resulting in the generation of a list of asset-related details ordered by severity].
Sugihara, Kamijo and Bump are analogous art.  They relate to control systems that provide alerts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by the combination of Sugihara and Kamijo, by incorporating the above limitations, as taught by Bump.  
.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugihara, Kamijo and Bump in view of Scarola et al. U.S. Patent No. 5353315 (hereinafter Scarola).
Regarding claim 8, the combination of Sugihara, Kamijo and Bump teaches all the limitations of the base claims as outlined above.
Further, Bump teaches setting the priority of the recommended operational action for avoiding a failure to be higher than the other recommended operational actions [0019-0020 — The diagnostic contextualization component 115 also generates an alert resolution status in part based on determining whether data related to an actionable output (i.e., planned asset maintenance) exists for the asset 112. The alert resolution status comprises data that allows for the contextualized alert to be presented as a prioritized list, such as a list displayed to a maintenance supervisor as part of a dashboard; 0032, 0038 — the alert triage component 192 provides contextualized alerts as a prioritized list, resulting in the generation of a list of asset-related details ordered by severity].  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by the combination of Sugihara, Kamijo and Bump, by incorporating the above limitations, as taught by Bump.  

However, Sugihara, Kamijo and Bump fails to clearly specify a failure that may cause a trip of the facility.
However, Scarola teaches setting a higher priority for a failure that may cause a trip of the facility [col. 12 lines 50-60 — Priority 1 alarms alert the operator to the inability to maintain a critical function as well as the inability of a success path to meet minimum functional requirements. Lower priority alarms provide subsystem/train and component unavailability or poor performance; col. 18 lines 13-20 — Conditions that may cause a trip in Jess than 10 minutes…. First-Out Reactor/Turbine Trip].
Sugihara, Kamijo, Bump and Scarola are analogous art.  They relate to control systems that provide alerts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by the combination of Sugihara, Kamijo, and Bump, by incorporating the above limitations, as taught by Scarola.  
One of ordinary skill in the art would have been motivated to do this modification in order to prioritize alarm conditions that may result in compromising critical facility functions, and 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119